IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 70 EM 2019
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
GERALD K. STOKES,                           :
                                            :
                    Petitioner              :

                                      ORDER


PER CURIAM

      AND NOW, this 15th day of October, 2019, the Application for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.